PER CURIAM.
This is an appeal from a summary final judgment. The trial court found that there
*573was no genuine issue of material fact upon the essential allegation of the plaintiff that the defendants Hart and Werth were the agents or employees of the defendant, The Castaways, Inc., or the agents or employees of Castaways Resort Motel, Inc. Thereupon, the court entered the summary judgment for the last named defendants.
The court had before it only the pleadings and the affidavits of defendants. The affidavits were not sufficient to meet the standards set by the Supreme Court of Florida in Holl v. Talcott, Fla.1966, 191 So. 2d 40; cf. Tuberville v. Concrete Construction Company, Fla.App.1972, 270 So.2d 431.
Reversed and remanded.